           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

ORAL MOORE                                                   PLAINTIFF

v.                         No. 3:19-cv-201-DPM

U.S.A., Torts Law Group                                    DEFENDANT

                                  ORDER
     Moore's motion for default judgment, NQ 13, is denied for lack of
service. Moore says he served his complaint and summons on the
Torts Law Group, which acknowledged his suit. NQ 13 at 1, 4, 8, 12. To
comply with Federal Rule of Civil Procedure 4(i)(l)-(2), however,
Moore must also serve his complaint and summons on the United
States. He must send copies of both by registered or certified mail to
the U.S. Attorney for this district and to the Attorney General of the
United States in Washington, D.C. Moore's ninety-day period for
service expired last week; but his efforts to effect service are good
cause to reopen and extend his time to do so until 22 November 2019.
FED. R. Crv. P. 4(m). He also must file an affidavit about that service as
soon as practicable. FED. R. Crv. P. 4(1)(1) .
     So Ordered.


                                          D .P. Marshall Jr.
                                          United States District Judge
